Citation Nr: 1130324	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-24 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for allergic rhinitis.  

3.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder prior to October 30, 2009.  

4.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder beginning October 30, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issues concerning ratings in excess of those assigned by the RO for posttraumatic stress disorder (PTSD) are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's current sinusitis cannot be reasonably disassociated from his military service.  

2.  The Veteran's current allergic rhinitis cannot be reasonably disassociated from his military service.  



CONCLUSIONS OF LAW

1.  Sinusitis was incurred during military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  Allergic rhinitis was incurred during military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2010).  This is so because the Board is taking action favorable to the Veteran by granting the issues at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability, medical evidence, or in some cases lay evidence, of in-service incurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

Historically, the Veteran served on active duty from October 1969 to April 1972.  He is seeking service connection for sinusitis and allergies, which he contends began during service.  The Veteran's DD Form 214 indicates that he was awarded the Vietnam Service Medal, the National Defense Service Medal, the Vietnam Campaign Medal with "60" device, the Combat Infantryman Badge, the Army Commendation Medal, Sharpshooter and Marksman medals, and 2 Overseas Bars.  The Veteran's service treatment records show that he was seen in August 1971 complaining of headaches, congested nasal passages, and sinus trouble.  The examiner diagnosed headaches and possible sinusitis, and prescribed multiple medications.  The Veteran was seen again several days later for continued headaches; additional medication was prescribed, and the Veteran was advised to continue the previously prescribed medication.  The report of his separation examination is silent for any complaints, pertinent abnormal clinical findings, or diagnosis indicative of sinusitis or allergies.  

Post-service treatment records show that a private examiner in September 1979 listed a diagnosis of acute maxillary and ethmoid sinusitis.  In January 1984, the Veteran underwent a septoplasty for a deviated nasal septum; records of that hospitalization also list a diagnosis of allergic rhinitis.  Recent VA clinic records continue to list a diagnosis of allergic rhinitis.  

The Veteran was afforded a VA compensation examination in March 2007.  The examiner noted the Veteran's longstanding history of chronic rhinorrhea, sneezing, and postnasal drainage, present year round.  The examiner stated that the claims folder was reviewed.  However, the examiner noted the Veteran's report that he underwent an adenoidectomy in 1984 or 1985, although the private treatment records indicate that the 1984 surgery was a septoplasty, as discussed above.  The examiner also noted the Veteran's history of chronic sinusitis, with the last dose of antibiotics having been six months previously.  Chronic perennial rhinitis and sinusitis by history were diagnosed.  Sinus x-rays at that time were negative.  The examiner did not provide an opinion as to the etiology of the disorders.  

The same VA compensation examiner saw the Veteran again in October 2009.  The examiner again indicated that the claims file was reviewed, and again erroneously noted that the Veteran underwent an adenoidectomy in 1984 or 1985.  The examiner noted the Veteran's report of continued and worsening symptoms, as well as continued daily medication.  X-rays of the paranasal sinuses were again negative.  The examiner diagnosed chronic perennial rhinitis and sinusitis, by history.  Finally, the examiner opined that the Veteran's current rhinitis and intermittent sinusitis were less likely than not related to the acute and transitory episode of a sinus condition documented in service.  

The Veteran testified at a videoconference hearing before the Board in May 2011.  He stated that he went on sick call during service because his nose was stopped up and he couldn't breathe.  He was given medications that relieved "some" of the pressure.  The Veteran stated that he was told that the only thing that would help his symptoms was to be in a dry climate, so he never returned to complain about his symptoms.  The Veteran testified that at the time of his separation examination, he didn't say anything about continuing to have symptoms, since he wanted to get out of service.  He indicated at the hearing that he was still taking over the counter medications, oral decongestants and nasal sprays, at the time of his separation from service and that he continued to do so after service.  He stated that he was told the same thing about needing to be in a dry climate by a VA physician who gave him some medication about six months after his separation from service.  The Veteran also testified that his now deceased family doctor continued to provide him with medication and, when he saw that his symptoms were getting worse, referred him to a specialist for surgery.  

The Board finds that the Veteran's hearing testimony was credible as to his history of symptoms due to allergic rhinitis and sinusitis.  Moreover, that history is corroborated by notations in the Veteran's service treatment records and by post-service treatment records.  

Although the VA compensation examiner provided an unfavorable nexus opinion, the Board accords that opinion little or no probative value.  While the examiner twice indicated that the claims file had been reviewed, the Board finds those statements not to be credible in light of the inaccurate history that the Veteran underwent an adenoidectomy, when the private treatment records clearly state that the operative procedure was a septoplasty.  Further, the examiner did not appear to accord the Veteran's reported history of continued symptoms and treatment since service any weight, nor did the report appear to consider the post-service private treatment records that were in the file.  Moreover, the examiner provided little rationale for the negative opinion.  

Therefore, considering all of the medical and other evidence and affording the Veteran the benefit of the doubt, the Board concludes that the criteria are met for service connection for allergic rhinitis and sinusitis.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sinusitis and allergic rhinitis is granted.  


REMAND

At the Veteran's Board hearing in May 2011, he testified that his PTSD symptoms had worsened, particularly since early 2010.  His last VA compensation examination to evaluate his PTSD was in October 2009.  Therefore, the Veteran must be afforded an examination to assess the current severity of his service-connected PTSD.  

Accordingly, the case is remanded for the following actions:  

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for PTSD since September 2009.  Regardless of the Veteran's response, the RO must obtain all relevant VA treatment records from the VA Medical Center in Detroit since September 2009, including from the Detroit Vet Center.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, taking into consideration the lay statements of the Veteran.

The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD: depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The examiner must provide an opinion on the Veteran's ability to retain and maintain employment.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected PTSD alone precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.  

The examiner must enter a complete multi-axial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

All opinions provided must include an explanation of the bases for the opinion.  If a requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be adjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


